Exhibit 10.1
SIXTH AMENDMENT
SIXTH AMENDMENT, dated as of February 3, 2009 (this “Sixth Amendment”), to the
Amended and Restated Credit Agreement, dated as of February 13, 1998, as amended
and restated as of December 10, 2003, as further amended and restated as of
March 4, 2004, and as amended by the First Amendment thereto, dated as of
August 6, 2004, the Second Amendment thereto, dated as of October 20, 2004, the
Third Amendment thereto, dated as of August 1, 2005, the Fourth Amendment
thereto, dated as of April 26, 2006, and the Fifth Amendment thereto, dated as
of March 30, 2007 (the “Credit Agreement”), among Nebraska Book Company, Inc., a
Kansas corporation (the “Borrower”), NBC Holdings Corp., NBC Acquisition Corp.,
the lenders party from time to time thereto (the “Lenders”), JPMorgan Chase
Bank, N.A. (formerly known as JPMorgan Chase Bank), as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent, Citigroup
Global Markets Inc., as syndication agent, and Bank of America, N.A. (as
successor by merger to Fleet National Bank) and Wells Fargo Bank N.A., as
co-documentation agents.
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;
WHEREAS, the Borrower has requested that the Credit Agreement be amended to,
among other things, (i) extend the Revolving Credit Termination Date to May 31,
2010 and (ii) amend the financial covenants for certain test periods; and
WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Lenders and the Administrative Agent hereby agree as
follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as therein defined.
2. Decrease in Total Revolving Credit Commitments. On the Sixth Amendment
Effective Date (after giving effect to satisfaction of the condition set forth
in Section 16(a) below), the Total Revolving Credit Commitments will be
permanently reduced from $85,000,000 to $65,000,000. Such reduction shall be
applied pro ratably to the Revolving Credit Commitment of each Revolving Credit
Lender.
3. Amendments to Section 1.1 (Defined Terms).
(a) Section 1.1 of the Credit Agreement is amended by adding the following
definitions in proper alphabetical order:
“Sixth Amendment”: the Sixth Amendment dated as of February 3, 2009 to this
Agreement.
“Sixth Amendment Effective Date”: February 3, 2009, which is the date on which
the Sixth Amendment became effective in accordance with its terms.
(b) The definition of “Confidential Information Memorandum” set forth in Section
1.1 of the Credit Agreement is amended by adding the following at the end
thereof:

 

 



--------------------------------------------------------------------------------



 



and the presentation to Lenders dated January 12, 2009.
(c) The definition of “Consolidated Total Debt” set forth in Section 1.1 of the
Credit Agreement is amended by deleting the text “(other than Revolving
Extensions of Credit made under the Borrowing Base)” through the end of the
definition.
(d) The definition of “Eurodollar Base Rate” set forth in Section 1.1 of the
Credit Agreement is amended by adding the following sentence at the end thereof:
Notwithstanding the foregoing, the Eurodollar Base Rate shall not be less than
3.25% per annum.
(e) The following definitions set forth in Section 1.1 of the Credit Agreement
are deleted and replaced with the following:
“Applicable Margin”: (a) with respect to Revolving Credit Loans, Term Loans and
Incremental Term Loans, 5.00% per annum for Base Rate Loans and 6.00% per annum
for Eurodollar Loans, and (b) with respect to Swing Line Loans, 5.00% per annum;
provided, that on and after the first Adjustment Date occurring with respect to
the fiscal quarter ending on or about March 31, 2009, the Applicable Margin will
be determined pursuant to the Pricing Grid.
“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1% and (c) the Eurodollar Rate for a Eurodollar Loan with a one-month interest
period commencing on such day plus 1.0%. For purposes hereof: “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by
JPMorgan Chase Bank as its prime or base rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank in connection with extensions of credit
to debtors). Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or such Eurodollar Rate, respectively.
Notwithstanding the foregoing, the Base Rate shall not be less than 4.25% per
annum.
“Commitment Fee Rate”: 3/4 of 1% per annum.
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Credit Commitment” opposite such
Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant to
which such Lender became a party hereto or as set forth in the Sixth Amendment,
as the same may be changed from time to time pursuant to the terms hereof. The
Total Revolving Credit Commitments on the Sixth Amendment Effective Date is
$65,000,000.
“Revolving Credit Termination Date”: May 31, 2010.

 

2



--------------------------------------------------------------------------------



 



4. Amendment to Section 2.12 (Mandatory Prepayments). Section 2.12 of the Credit
Agreement is amended by adding the following new paragraph (h) at the end
thereof:
(h) If on the last day of any calendar quarter the aggregate amount of cash and
Cash Equivalents (other than cash and Cash Equivalents subject to a Lien or
other claim other than (i) customary bankers’ liens and (ii) Liens in favor of
the Lenders) of the Borrower and its Subsidiaries exceeds the amount set forth
below for such calendar quarter, then the Borrower shall on the first Business
Day of the next calendar quarter repay first the Swing Line Loans and then the
Revolving Credit Loans to the extent of such excess:

          Calendar Quarter   Amount  
 
       
March and September
  $ 10,000,000  
June
    25,000,000  
December
    35,000,000  

5. Amendment to Section 4.1 (Financial Condition). Section 4.1(b) of the Credit
Agreement is amended by (a) deleting each reference to the dates “March 31,
2004”, “March 31, 2005”, “March 31, 2006” and “December 31, 2006” and
substituting therefor, respectively, the dates “March 31, 2006”, “March 31,
2007”, “March 31, 2008” and “September 30, 2008” and (b) deleting each reference
to the phrase “the nine-month period” and substituting therefor the phrase “the
six-month period”.
6. Amendment to Section 4.2 (No Change). Section 4.2 of the Credit Agreement is
amended by deleting the date “December 31, 2006” and substituting therefor the
date “March 31, 2008”.
7. Amendment to Section 7.1(a) (Consolidated Leverage Ratio). Section 7.1(a) of
the Credit Agreement is hereby amended by deleting the table contained therein
and inserting in lieu thereof the following table:

              Consolidated   Fiscal Quarter   Leverage Ratio  
 
       
December 31, 2008
    6.25 to 1.0  
March 31, 2009
    5.75 to 1.0  
June 30, 2009
    6.50 to 1.0  
September 30, 2009
    5.50 to 1.0  
December 31, 2009
    6.25 to 1.0  
March 31, 2010
    5.25 to 1.0  
Thereafter
    4.50 to 1.0  

8. Amendment to Section 7.1(b) (Consolidated Interest Coverage Ratio).
Section 7.1(b) of the Credit Agreement is amended by deleting the table
contained therein and inserting in lieu thereof the following table:

              Consolidated Interest   Fiscal Quarter   Coverage Ratio  
 
       
December 31, 2008
    1.60 to 1.0  
March 31, 2009
    1.60 to 1.0  
June 30, 2009
    1.60 to 1.0  
September 30, 2009
    1.60 to 1.0  
December 31, 2009
    1.60 to 1.0  
March 31, 2010
    1.60 to 1.0  
Thereafter
    2.00 to 1.0  

 

3



--------------------------------------------------------------------------------



 



9. Amendment to Section 7.1(c) (Consolidated Fixed Charge Coverage Ratio).
Section 7.1(c) of the Credit Agreement is amended by deleting the table
contained therein and inserting in lieu thereof the following table:

              Consolidated Fixed   Fiscal Quarter   Charge Coverage Ratio  
 
       
December 31, 2008
    1.15 to 1.0  
March 31, 2009
    1.15 to 1.0  
June 30, 2009
    1.15 to 1.0  
September 30, 2009
    1.15 to 1.0  
December 31, 2009
    1.15 to 1.0  
March 31, 2010
    1.15 to 1.0  
Thereafter
    1.25 to 1.0  

10. Amendment to Section 7.7 (Limitation on Capital Expenditures). Section 7.7
of the Credit Agreement is amended by deleting the text in paragraph
(a) beginning “; provided, that (i) 100% of any such amount not so expended”
through the end of such paragraph.
11. Amendment to Section 7.8 (Limitation on Investments, Loans and Advances).
(a) Paragraph (g) of Section 7.8 of the Credit Agreement is amended by deleting
the paragraph and inserting in lieu thereof the following paragraph:
(g) acquisitions by the Borrower or any of its Subsidiaries of the Capital Stock
of, or assets of, entities engaged in similar lines of business as the Borrower
and its Subsidiaries on the Closing Date, provided that (i) the aggregate
purchase price for all such acquisitions occurring after the Closing Date shall
not exceed $65,000,000 (plus common equity or preferred equity having terms
satisfactory to the Administrative Agent (or the net cash proceeds of such
equity) issued by SuperHoldings to finance such acquisition, excluding the
equity contribution referred to in Section 16 of the Sixth Amendment), (ii) the
aggregate purchase price for all such acquisitions (excluding, in the fiscal
year of the Borrower ending on December 31, 2004, the aggregate purchase price
for the Specified Acquisitions) shall not exceed $15,000,000 (plus common equity
or preferred equity having terms satisfactory to the Administrative Agent (or
the net cash proceeds of such equity) issued by SuperHoldings to finance such
acquisition, excluding the equity contribution referred to in Section 16 of the
Sixth Amendment) in any fiscal year of the Borrower, (iii) no Default or Event
of Default shall have occurred or be continuing after giving effect to any such
acquisition, (iv) no Indebtedness shall be assumed by the Borrower or any of its
Subsidiaries in connection with any such acquisition except to the extent
otherwise permitted pursuant to this Agreement, (v) the Borrower shall be in pro
forma compliance with the covenants set forth in Section 7.1 after giving effect
to any such acquisition and (vi) all such acquisitions after the Sixth Amendment
Effective Date shall be limited to acquisitions of the Capital Stock of, or
assets of, contract-managed stores engaged in similar lines of business as the
Borrower and its Subsidiaries on the Closing Date;

 

4



--------------------------------------------------------------------------------



 



(b) Section 7.8 of the Credit Agreement is further amended by inserting the
following text before the semicolon at the end of paragraph (j):
; provided that the Consolidated Leverage Ratio shall not exceed 4.75 to 1.00 on
a pro forma basis after giving effect to any such investment.
12. Amendment to Pricing Grid. The Pricing Grid attached as Annex A to the
Credit Agreement is hereby deleted and Annex A attached to this Sixth Amendment
is substituted therefor.
13. Representations and Warranties. The Borrower hereby confirms, reaffirms and
restates the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this Sixth Amendment. The Borrower represents and
warrants that, after giving effect to this Sixth Amendment, no Default or Event
of Default has occurred and is continuing.
14. Amendment Fee. The Borrower agrees to pay each Lender (including JPMorgan
Chase Bank, N.A.) which consents to this Sixth Amendment on or prior to 3:00
p.m., New York City time, February 3, 2009 (by executing and delivering to the
Administrative Agent or its counsel an executed counterpart to this Sixth
Amendment on or prior to such time), an amendment fee in an amount equal to 1.0%
of the aggregate amount of such Lender’s Revolving Credit Commitment and Term
Loans in effect immediately prior to the Sixth Amendment Effective Date; such
fees shall be payable on the Sixth Amendment Effective Date in immediately
available funds to the Administrative Agent on behalf of the applicable Lender
and shall be in addition to the extension fee described in the following Section
of this Sixth Amendment.
15. Extension Fee. In consideration of the agreement of the Revolving Credit
Lenders to extend the Revolving Credit Termination Date, the Borrower agrees to
pay each Revolving Credit Lender an extension fee in an amount equal to 1.00% of
the amount of such Revolving Credit Lender’s Revolving Credit Commitment
calculated after giving effect to the reduction in the Total Revolving Credit
Commitments described in Section 2 hereof; such fees shall be payable on the
Sixth Amendment Effective Date in immediately available funds to the
Administrative Agent on behalf of the applicable Revolving Credit Lender and
shall be in addition to the amendment fee described in the preceding Section of
this Sixth Amendment.
16. Effectiveness. This Sixth Amendment shall become effective on the Sixth
Amendment Effective Date (as such term is defined in the Credit Agreement) upon
the satisfaction of the following conditions precedent:
(a) Sixth Amendment. The Administrative Agent shall have received this Sixth
Amendment executed and delivered by the Administrative Agent, the Borrower, the
Lenders party to the Credit Agreement constituting the “Required Lenders”
thereunder and each Lender which has a Revolving Credit Commitment (or, in the
case of any Lender, a lender addendum or joinder agreement in a form specified
by the Administrative Agent).
(b) Equity Contribution. The Borrower shall have received a common equity
contribution from the Sponsors (which amount shall be funded by the Sponsors as
a common equity contribution (or a preferred equity contribution having terms
satisfactory to the Administrative Agent) to SuperHoldings and the gross
proceeds of which then shall be successively contributed to the common equity of
Holdings and the Borrower) of an amount not less than $10,000,000 and shall have
delivered to the Administrative Agent a certificate in form and substance
reasonably satisfactory to the Administrative Agent certifying receipt of such
common equity.

 

5



--------------------------------------------------------------------------------



 



(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the Sixth Amendment Effective Date, and all
expenses required to be paid on or before the Sixth Amendment Effective Date for
which invoices have been timely presented, including, without limitation, the
reasonable fees and expenses of legal counsel, on or before the Sixth Amendment
Effective Date.
(d) Security Documents. The Administrative Agent shall have received the
Acknowledgment and Confirmation, substantially in the form of Exhibit A hereto,
executed and delivered by an authorized officer of the Borrower and each other
Loan Party.
17. Mortgage Amendments. On or prior to the date which is 60 days after the
Sixth Amendment Effective Date (which period may be extended from time to time
by the Administrative Agent in its sole discretion), the Borrower shall deliver
to the Administrative Agent an executed mortgage amendment and updated title
commitment in respect of each Mortgage in the form reasonably requested by the
Administrative Agent.
18. Continuing Effect of the Credit Agreement. This Sixth Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of the Borrower that would require a
waiver or consent of the Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect.
19. Counterparts. This Sixth Amendment may be executed by the parties hereto in
any number of separate counterparts (including facsimiled counterparts), each of
which shall be deemed to be an original, and all of which taken together shall
be deemed to constitute one and the same instrument.
20. GOVERNING LAW. THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
21. Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
for all of its out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of this Sixth Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
[rest of page intentionally left blank]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            NBC HOLDINGS CORP.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        NBC ACQUISITION CORP.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        NEBRASKA BOOK COMPANY, INC.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:   /s/ Neil R. Boylan       Name:   Neil R. Boylan        Title:  
Managing Director     

 

 



--------------------------------------------------------------------------------



 



ANNEX A
PRICING GRID FOR REVOLVING CREDIT LOANS, TERM LOANS,
INCREMENTAL TERM LOANS AND SWING LINE LOANS

          Consolidated   Applicable Margin for   Applicable Margin for Leverage
Ratio   Eurodollar Loans   Base Rate Loans
>5.0 to 1.0
  6.00%   5.00% <5.0 to 1.0   5.50%   4.50%

Changes in the Applicable Margin with respect to Revolving Credit Loans, Term
Loans, Incremental Term Loans and Swing Line Loans resulting from changes in the
Consolidated Leverage Ratio shall become effective on the date (the “Adjustment
Date”) on which financial statements are delivered to the Lenders pursuant to
Section 6.1 (but in any event not later than the 45th day after the end of each
of the first three quarterly periods of each fiscal year or the 90th day after
the end of each fiscal year, as the case may be) and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 5.0 to 1. In addition, at all times while an Event of Default shall
have occurred and be continuing, the Consolidated Leverage Ratio shall for the
purposes of this definition be deemed to be greater than 5.0 to 1. Each
determination of the Consolidated Leverage Ratio pursuant to this definition
shall be made with respect to the period of four consecutive fiscal quarters of
the Borrower ending at the end of the period covered by the relevant financial
statements.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1. Reference is made to Sixth Amendment, dated as of February 3, 2009 (the
“Sixth Amendment”), to the Amended and Restated Credit Agreement, dated as of
February 13, 1998, as amended and restated as of December 10, 2003, as further
amended and restated as of March 4, 2004, and as amended by the First Amendment,
Second Amendment thereto, Third Amendment thereto, Fourth Amendment thereto and
the Fifth Amendment thereto (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Nebraska
Book Company, Inc., a Kansas corporation (the “Borrower”), NBC Holdings Corp.,
NBC Acquisition Corp., the lenders party from time to time thereto (the
“Lenders”), JPMorgan Chase Bank, N.A. as administrative agent (in such capacity,
the “Administrative Agent”) and collateral agent, Citigroup Global Markets Inc.,
as syndication agent, and Fleet National Bank and Wells Fargo Bank N.A., as
co-documentation agents.
2. The Credit Agreement is being amended pursuant to the Sixth Amendment, among
other things, to extend the Revolving Credit Termination Date, reduce the amount
of the Revolving Credit Facility to $65,000,000, increase pricing and amend
certain financial covenants. Each of the parties hereto hereby agrees, with
respect to each Loan Document to which it is a party:
(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Sixth Amendment and shall apply to the increased
obligations under the Credit Agreement; and
(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Sixth Amendment, as collateral security
for its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees in the Loan Documents, as the same may be increased
pursuant to the transactions contemplated by the Sixth Amendment.
3. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
[rest of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

            NBC HOLDINGS CORP.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer     

            NBC ACQUISITION CORP.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer     

            NEBRASKA BOOK COMPANY, INC.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer     

            SPECIALTY BOOKS, INC.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer     

            NBC TEXTBOOKS LLC
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer     

            COLLEGE BOOKSTORES OF AMERICA, INC.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer     

            NET TEXTSTORE LLC
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer     

 

 